Mb. Justice Figuebas
delivered the opinion of the court.
Carlos del Toro Fernández filed a sworn application for a writ of certiorari in the District Court of Mayagiiez to the *190municipal court of Cabo Rojo, calling for tbe original record of civil case No. 10 entitled Juan Padilla Cintrón v. T.omás Cantizani, or tbe person wbo may be tbe owner of a cow witb calf beld in custody, in Avhich action tbe plaintiff claimed $25 as damages caused bim by said animal in certain sugar plantations..
Tbe defendant, Contizani, proved that be was not tbe owner of tbe cow and tbe proceedings were ordered continued, although under tbe express condition that if during tbe publication of tbe notices anyone should appear and swear that be was tbe owner of tbe cow and calf, tbe proceedings would be suspended.
Carlos del Toro Fernández, in view of this reservation appeared and swore that tbe cow and calf belonged to bim and requested that “they be delivered to José Bernardina to whom be sold them,” adding “that tbe sale bad not been consummated, the-'same remaining ineffective on account of tbe refusal of tbe court to deliver tbe said animals.”
It appears that tbe action was prosecuted against Ber-nardini and judgment was rendered directing tbe publication of new notices for tbe sale of tbe cattle on October 21, 1909.
Then tbe petitioner, Carlos del Toro Fernández, filed a motion alleging and swearing that be had.no other property and, therefore, that such animals were exempt from execution and requested that tbe cattle should be turned over to bim, which motion was denied by tbe municipal judge of Cabo Rojo and an- appeal having been taken from bis order it was also denied, and consequently tbe petitioner alleges that be is deprived of said remedy to. obtain a just and impartial decision.
In addition to this error it is alleged that section 249 of tbe Code of Civil Procedure has been-violated which, exempts from execution that number .of-cattle, and the third paragraph of section 328, as amended, by the-Act of March l,11905, which exempts from costs, when, tbe damages ■ do not exceed $100, as occurs in this case..
*191With, these antecedents taken from his sworn petition, Toro Fernández applied to the District Court of Mayagüez praying that, in view of civil case No. 10, to which we have referred, the same to be called for by writ of certiorari, it be pleased to render judgment annulling the proceedings, from March 23, 1909, when judgment was rendered, ignoring To-más Cantinzani thereafter, and directing the dissolution of the attachment of the cow and its calf and the delivery thereof to the petitioner who had established his ownership, with the costs against the party against whom this extraordinary remedy is sought.
The Judge of the District Court of Mayagüez rendered the following decision:
“In view of the allegations of the petitioner, Carlos del Toro Fer-nández, and in view also of the record in this court in cause No. 2400 of Juan Padilla Cintrón v. José Bernardini, the successor in interest of the petitioner, Carlos del Toro Fernández, the court denies the .application for a writ of certiorari against the municipal court of Cabo Rojo. Mayagüez, P. R., October 20, 1909. (Signed) Otto Sehoenrich, District Judge.”
From this order Toro Fernández took an appeal to this Supreme Court.
In the brief filed in this court, it is alleged that the Judge of the District Court of Mayagüez erred because the writ of certiorari was applied for against the proceedings had in the municipal court of Cabo Rojo in civil case No. 10, entitled Juan Padilla Cintrón v. Tomás Cantinzani, “or the person who may be the owner of the cow held in custody, for the recovery of a sum of money,” and not on account of errors of procedure committed in civil case No.-2400 of Juan Padilla Cintrón v. José Bernardini, which is the case the judge had before him in denying the writ of certiorari.
But if the order appealed-from be .carefully examined, it will at once be seen that the trial judge took the proper action because it appears from the sworn statement of the *192petitioner that he requested the municipal court of Cabo Boj a to deliver the cattle to José Bernardini to whom he sold them and from that moment it is to be assumed that the proceedings continued against said Bernardini, the successor in interest of the petitioner, on account of his having bought the-cattle in question from the latter.
So that Carlos del Toro Fernández had nothing more to-do with these proceedings and, therefore, even assuming that the errors indicated had been committed, we- do not see how they could have prejudiced Carlos del Toro Fernández in any way, as he ceased to be the owner of the cattle by sale thereof to José Bernardini to whom he requested that they be delivered.
Thus it may be seen on the face of the petition itself that Toro Fernández could not have been caused any damage whatever, and under the circumstances the writ of certiorari will not issue.
The trial judge must surely have so held and, therefore,, his decision of October 20, 1909, should be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.